United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gary L. Goodrich, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1246
Issued: November 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2014 appellant, through her representative, filed a timely appeal from a
February 20, 2014 merit decision and a March 19, 2014 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a recurrence of
disability on September 15, 2011 causally related to the accepted employment injury of
December 18, 1988; and (2) whether OWCP properly denied appellant’s request for
reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 18, 1988 appellant then a 27-year-old clerk, injured her back and left
shoulder while lifting trays of mail and placing them on an optical character reader. OWCP
accepted her claim for sprain of the back and lumbar region. Appellant returned to work light
duty and continued to work until December 31, 2007 when she became disabled from work.
On May 20, 2013 appellant filed a Form CA-2a, notice of recurrence of disability,
asserting that she had a recurrence of disability on September 15, 2011. She noted the date of
her original injury was December 18, 1988 and she had not worked since December 31, 2007.
Appellant indicated that since December 18, 1988 her condition has progressively worsened and
a September 15, 2011 x-ray revealed degenerative arthritis in the lower back and hips which she
believed was related to her December 18, 1988 work injury.
Appellant submitted an x-ray of the right hip and pelvis dated September 15, 2011 which
revealed questionable inflammatory erosion in the right acetabulum and degenerative changes in
the lower lumbar spine. She submitted an undated job summary from 1985 to 2000.
In an August 13, 2013 letter, OWCP advised appellant of the type evidence needed to
establish her recurrence of disability claim. It particularly asked that she submit a physician’s
reasoned opinion addressing the relationship of her claimed condition and specific employment
factors. OWCP requested that appellant submit all of her medical records from her
December 18, 1988 work injury and a copy of the Form CA-1, for the December 18, 1988 injury.
On September 26, 2013 appellant indicated that she worked on an optical character reader
for nine hours a day standing, pulling, bending, twisting and unloading without breaks. She
noted that she developed L3-4 bulging discs, sciatica of the hip and an L5 bulging disc and tear.
Appellant noted that after the December 18, 1988 injury she was offered a rehabilitative job in
the express mail office in June 1989, and on November 2, 1990 she was reassigned to a position
outside her restrictions without her physician’s approval. She indicated that her physician never
returned her to full duty, and in 1994, upon the request of the employing establishment to return
to work full time, she refused and was terminated. Appellant indicated that she had not sustained
any other injuries and was limited in her daily activities. She indicated that she subsequently
worked full time for MetLife for 12 months answering telephones and making changes to
beneficiaries’ policies.
Appellant provided September 25 and October 10, 2013 reports from Dr. Timothy Olson,
a Board-certified internist, who noted a history of chronic low back pain with radiation into the
buttock and posteriorly down the left leg to the foot that began many years ago. Her pain
moderately limited her function. Dr. Olson noted a long-standing work injury for which
appellant was on disability since 1988 and noted it was unclear whether it was a lumbar or a
thoracic injury. He advised that she also had chronic right shoulder issues. A September 15,
2011 right hip x-ray showed possible right acetabulum inflammatory erosion. Dr. Olson noted
findings of intact motor examination, intact leg strength and sensation, mildly antalgic gait,
limited lumbar range of motion, tenderness over the left paralumbar region and positive straight
leg raises. He diagnosed disorder of the muscle, ligament and fascia, right rotator cuff tear,
sciatica, lumbosacral spondylosis, chronic low back pain with lower left extremity radicular
2

symptoms, lumbar degenerative disc disease and spondylosis, chronic right shoulder problems
with acute right neck pain, myofascial pain and vocational/disability issues. Dr. Olson noted that
appellant had multiple chronic pain complaints that she reported stemmed from a significant
work injury in 1988. He opined that it was certainly possible that a history of severe trauma
would predispose her to more prominent degenerative changes as she aged. However, Dr. Olson
noted that these types of degenerative changes can to some degree also occur in the normal
course of aging. In an October 10, 2013 report, he noted findings of a magnetic resonance
imaging (MRI) scan of the lumbar spine revealed a disc bulge at L4-5 with an annular tear to the
left of midline with posterior element prominence and mild overall central stenosis with no frank
herniation. Dr. Olson diagnosed lumbar spine disc degeneration, disorder of the muscle,
ligament or fascia, sciatica, chronic low back pain with lower left extremity radicular symptoms,
spondylosis, chronic right shoulder problems with acute neck pain, myofascial pain and
vocational and disability issues. He noted that appellant had multiple chronic pain complaints
that she believed resulted from the 1988 work injury.
In a February 20, 2014 decision, OWCP found that the evidence submitted did not
establish a recurrence of disability causally related to her December 18, 1988 work injury.
In an appeal request form dated March 1, 2014, appellant requested reconsideration. In
an accompanying letter, she indicated that she wished to reopen her claim and noted that she had
incorrectly submitted a Form CA-2a instead of a Form CA-2, notice of occupational disease.
Appellant noted seeking treatment from Dr. Olson on September 25, 2013 and reported lumbar
spine complaints associated with the original injury of December 18, 1988. She disagreed with
the February 20, 2014 decision noting she established that the injury occurred on December 18,
1988 and continued to worsen without an intervening cause. Appellant indicated that the lumbar
strain of December 18, 1988 deteriorated to lumbar degenerative disc disease, spondylosis, an
L4-5 disc bulge and annular tear which resulted in her vocational and disability issues.
Appellant submitted a December 18, 1988 Form CA-1, a September 15, 2011 x-ray, an
October 4, 2013 MRI scan, reports from Dr. Olson dated September 25 and October 10, 2014
and OWCP’s February 20, 2014 decision, all previously of record. She submitted a Form CA-1
filed on November 14, 1990 for right shoulder injuries sustained while casing slips and making
express mail kits. Appellant submitted a May 25, 1993 letter from OWCP setting forth
compensation payments for the December 18, 1988 injury. She also submitted reports from
Dr. Ross G. Stone, a Board-certified orthopedist. On September 16, 1992 Dr. Stone noted
findings of pain in the shoulder and with range of motion of the neck and diagnosed cervical
spine strain, shoulder impingement and chronic pain syndrome. He returned appellant to work
with restrictions. In an October 14, 1992 report, Dr. Stone noted that on December 18, 1988 she
had a cervical and lumbar spine injury with nerve damage to the leg and bulging discs. He noted
diminished range of neck motion and diagnosed continued problems with appellant’s shoulder,
low back and neck. Dr. Stone returned her to work with restrictions. Also submitted was a
May 25, 1993 letter from OWCP to Dr. Stone asking that he address appellant’s disability status.
On March 2, 2014 appellant filed a Form CA-2, notice of occupational disease, asserting
that her December 18, 1988 original injury caused her pain to worsen and development of
repetitive strain injuries, musculoskeletal injuries, lumbar degenerative disc disease, spondylosis,
L4-5 disc bulge and annular tear due to heavy lifting, repetitively, without breaks.

3

In a March 19, 2014 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.2
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.3 To establish a change
in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.4
In the absence of rationale, the medical evidence is of diminished probative value.5 While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, it must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained sprain of the back/lumbar region. Appellant
returned to light duty and continued to work until December 31, 2007 when she stopped work
completely. On May 20, 2013 she filed a claim for a recurrence of disability. The Board finds
that the medical record lacks a well-reasoned narrative from appellant’s physicians relating her
claimed recurrent disability to her accepted employment injury. Furthermore, appellant has not

2

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties, or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
3

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

4

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

5

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

6

Ricky S. Storms, 52 ECAB 349 (2001).

4

presented evidence that the employing establishment either withdrew her light-duty job or altered
the assignment so as to require her to exceed her physical restrictions before she stopped work.
Appellant submitted reports dated September 25 and October 10, 2013 from Dr. Olson
who noted her history of chronic low back pain with radiculopathy. Dr. Olson noted a longstanding work injury for which she was on disability since 1988. However, he stated that it was
unclear whether it was a lumbar or a thoracic injury. Dr. Olson noted findings and offered
diagnoses that included sciatica, chronic low back pain with left leg radicular symptoms, lumbar
degenerative disc disease and spondylosis, chronic right shoulder problems with acute right neck
pain and right rotator cuff tear. He noted that appellant had multiple chronic pain complaints
that she related to her 1988 work injury. Dr. Olson opined that it was certainly possible that a
history of severe trauma would predispose her to more prominent degenerative changes as she
aged but he noted that these types of degenerative changes can occur in the normal course of
aging. He did not specifically address whether appellant had a recurrence of disability on
September 15, 2011 causally related to the accepted employment condition or otherwise provide
medical reasoning explaining why any current condition or disability was due to the accepted
December 18, 1988 work injury. Dr. Olson did not explain how or why any current diagnosed
condition was related to the accepted injury. Rather, he opined that it was “certainly possible”
that a history of severe trauma would predispose appellant to more prominent degenerative
changes as she aged but also advised that these type of degenerative changes can also occur in
the normal course of aging. At best Dr. Olson’s opinion provides only speculative support for
causal relationship as he qualified his support by noting it was “certainly possible” that
appellant’s trauma history would predispose her to degenerative changes.7 He provided no
medical reasoning to support his opinion on causal relationship. Therefore, this report is
insufficient to meet appellant’s burden of proof. The need for rationale is especially important in
a situation where appellant claimed a recurrence of disability on September 15, 2011, where she
stopped working at her job on December 31, 2007. Therefore, these reports are insufficient to
meet appellant’s burden of proof.
Appellant did not otherwise submit medical evidence supporting that she sustained a
recurrence of disability causally related to her December 18, 1988 work injury.
On appeal appellant asserts that her work-related lumbar sprain worsened over the years
as a result of the December 18, 1988 injury. She contends that the lumbar spine MRI scan
showed worsening of the original injury. Appellant noted that her claim was for an occupational
disease claim and not a recurrence of disability.8 However, as noted above, the medical evidence
submitted did not provide a rationalized medical opinion explaining why her claimed recurrent
condition or disability on September 15, 2011 was due to the December 18, 1988 work injury.
There is also no contemporaneous evidence of record establishing such assertions.

7

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).
8
The Board notes that OWCP did not issue a final decision on her new claim for an occupational disease and
therefore the Board does not have jurisdiction over the matter. See 20 C.F.R. § 501.2(c).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.10 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.11
ANALYSIS -- ISSUE 2
OWCP’s February 20, 2014 merit decision denied appellant’s claim for a recurrence of
disability as she failed to provide sufficient evidence to establish a recurrence of disability on
September 15, 2011 causally related to her December 18, 1988 work injury. It denied
appellant’s reconsideration request, without a merit review, and appellant appealed this decision
to the Board.
The issue is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2),
requiring OWCP to reopen the case for review of the merits of the claim. In her request for
reconsideration, appellant did not identify a specific point of law or show that it was erroneously
applied or interpreted. She did not advance a new and relevant legal argument. In a March 1,
2014 letter, appellant asserted that she incorrectly submitted a Form CA-2a instead of a Form
CA-2, notice of occupational disease. She disagreed with the February 20, 2014 decision noting
that she had established that the injury occurred on December 18, 1988 and continued to worsen
without an intervening cause. Appellant indicated that the lumbar strain of December 18, 1988
deteriorated into her current back diagnoses and caused disability. She noted that after her
December 18, 1988 injury she was moved from a sedentary rehabilitation job to a limited-duty
assignment performing standing, repetitive reaching and stretching which caused further injury.
These general assertions about appellant’s light-duty assignment do not show a legal error by
OWCP or a new and relevant legal argument. They also are not germane to the underlying
medical issue of whether she had a recurrence of disability on September 15, 2011 causally
related to the December 18, 1988 work injury. That is a medical issue which must be addressed
by relevant new medical evidence.12

9

5 U.S.C. § 8128(a).

10

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

11

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

12

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

However, appellant did not submit new and relevant medical evidence. She submitted
certain evidence that was previously of record. Such evidence is not a basis for reopening a
claim as the Board has held that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.13
Appellant also submitted reports from Dr. Stone dated SSeptember 16 and
October 14, 1992. Dr. Stone had treated her for a work-related back injury and diagnosed
cervical spine strain, shoulder impingement and chronic pain syndrome. He returned appellant
to work with restrictions. Although these reports are new to the record, they are not relevant
because they significantly predate the time in which appellant claimed a recurrence of disability
on September 15, 2011. Thus, this evidence was not relevant and insufficient to warrant merit
review. Other factual evidence submitted by appellant included a Form CA-1 filed on
November 14, 1990, a May 25, 1993 letter from OWCP, a May 25, 1993 letter from OWCP to
Dr. Stone and a March 2, 2014 Form CA-2. However, this evidence is irrelevant. The
underlying issue in this case is whether appellant had a recurrence of disability on September 15,
2011 causally related to the December 18, 1988 work injury. None of this evidence is relevant to
that issue. Therefore, this evidence is insufficient to warrant reopening the case for a merit
review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability causally related to her accepted condition. The Board further
finds that OWCP properly denied her request for reconsideration dated March 1, 2014.

13

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

7

ORDER
IT IS HEREBY ORDERED THAT the March 19 and February 20, 2014 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 13, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

